Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 1 of 21 PagelD #: 128

Tanlah Riggins Statement

The first incident was right after | started it was my 2" day of work (11/28/17). Vidal was with a group of
other workers (others do not work here any longer). He stated the things he would do sexually to me.

I came into the dining hall after working out and was wearing tighter pants and workout clothes. Vidal
passed me and stated “girl you so damn fine”. | do not remember the date of this incident.

There was another incident on a Saturday, | do not recall the date, in which Vidal was the only Chef here
& | felt really uncomfortable with everything that had happened. After that | had asked to be moved to
the food court. | wanted more hours {which is what reason I gave for wanting to go over there but was
true that wanted more hours) but | did not tell any managers as! did not want to get anyone fired or in
trouble.

Monday January 15" | was by the dishroom in which Vidal made another sexual comment.

There have been other various times that seem to happen whenever he fs around me that he will make
comments and | feel really uncomfortable. No one has been around or close enough to hear what was
sald.

| have told Hope (Esperanza Mendoza) about the incidents as she lives in my building and Is another
student worker,

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 2 of 21 PagelD #: 129

J ard

 

Private and Confidential

TO: Vi'Dal Allen

FROM: Jeffrey Fell

RE: Investigation Claim
Date: January 22, 2018

This letter is based on sexual harassment allegations made against you. As you are aware In accordance
to the Quest Employee Handbook, sexual harassment is prohibited. As stated In the Handbook,

> Making unsolicited and unwelcome written, verbal, physical and/or visual contact with
sexual overtones (Written examples: suggestive or obscene letters, notes, invitations,
Verbal examples: derogatory comments, slurs, jokes, and epithets, Physical examples
may include leering, gestures, display of sexually suggestive objects or pictures,
cartoons, posters, or magazines.)

 

Due to the seriousness of the complaint, you are being placed on Investigative leave with pay until
further notice. Your Investigative leave is to enable us to conduct a thorough and speedy Investigation.

During your investigative leave, you are Instructed not to contact by any means (directly or Indirectly)
any Quest employees, or students or representatives of the University of indfanapolls. You are also not
allowed on the University of indianapolis campus. Failure to comply with these instructions may in Itself
constitute misconduct and/or trespassing, which may result In disciplinary or fegal action against you.
Human Resources will be contacting you to take your statement and any statements of any witnesses
you may have,

if you have any questions, please feel free to contact me.

Employee Signature: Vs >. Sha — Date:__ Yo wy _/ ‘fP

 

we NT
Manager Signatures setae —— Date: l eo mf 8

 

on
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19

i)

Quest

Investigation Complaint Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 21 PagelD #: 130

deyA pralte

Employee Name: Tanlah Riggins . Today’s Date: 01/22/18
School Name: University Indianapolis — Job Title: Food Service Worker
Schoo] Location: Indianapolis IN
‘Person/People ‘| VF dal Allen (Sous Chef) Date of incident: (asx wary Chgh Soe!)
Involved (include Taniah Riggins (FSW) “PILE Ake asthe: — ap be “yed Uh Ones You 66 5474]
department}: ty, Far ae ed im Lyaee™
Where did the Fn the Guy Time of Incident (if | OSUaslu hte
specific event occur? “ “a Vary ord more than one event, |+ we, eakuny casth
Are duh, ¥ coy j’r6s | please explain ona Gricrdk fo 1Z pa
ger, separate form): DY on tre clock -
Please explain the ; a oy
specific events that Wisite DOAN AMOre OF YM 4e.. 4 \e Confined
occurred. AQ aie SUAIGL LlyWr < CA\L fre
ROWS WR Kane, SCY, AMA UDG 96% drnrrry
\WQ 8 Gt dO Ubu (nod Wet “£ wowrd de t0
n *
MJP TAG AND ) DP ALY tobd wget he
Oy Well 6 Dineen rer bre clue ip ure
Leye.Cers yrvsare rol BHR Le scussion ODA My grace Seppe
How did you feel? _ 4
me, TL FAS en ferrets
WNLowfo se We wo4 part et Adler,
par ure ¢. (nr 4+te, chav). ” bre FIs
Were there NOC pau (en celle el arte obra zr told
witnesses $ eo
specific event? if yes, yee U3 ey EFrevd , ev Enews ned 7¢,) WhO AWD
please provide their > Ware. vel L hr
pease sod Valk ery tye:
denethe outcome | VOUYA V Oorber Ot be ronal ban
as a result of this Ak aM. Werder Wwe be ra W LL work ey,
investigation? Wan srr eekd Kresirs OF AN leer - wir No conte
Employee Signature | evn Cineret~ tena, Tate Sirk!
Supervisor Signature . ee
(If appropriate) CT ge eo {- 2 o- 1g
*Please submit this form and any p dany proof of incident to Human Resources via emall at HRDest@aqueastims.com « or fax to

630-282-7140.

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 4 of 21 PagelD #: 131

January 24, 2018

TO: Ardella
FROM: Shelby Deloney
RE: Statement

On or about Thursday, January 18, 2018, I encountered a conversation between Tania
Riggin and two (2) coworkers in which I overheard her stating that she did not want to
work in the the main dining room due to predators in that area, She stated that she fs
uncomfortable around them and is receiving comments, which are sexual in nature.

I, Shelby Deloney, then asked Tania to speak with me privately, I questioned her about the
details of the conversation I had just overheard. During this conversation Tania stated that
the sous chef, who wears braces (later identified as Vidal) has approached her several
times saying what he would do to her sexually. She stated that she advised him that she

was only 17 years old, but his comments have continued. She stated that Vidal and a female
coworker named Matavia “Tae” Love have continued to approach her inappropriately and
that a former employee named Victor has also approached her through Instagram and
Facebook. She again stated that she is uncomfortable working in the area (Streets) because
of the comments and how they look at her as if she were a piece of meat.

After receiving the information from Tania, I advised her that I had to inform management
of the situation, and she agreed. The following day I forwarded the information to the
Director Emilee and General Manager Jeff for investigation.

Sincerely,

Shelby Deloney

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 5 of 21 PagelD #: 132

} /

 

Ardella Burkes

From: Jeff Fell <felli@uindy.edu>

Sent: Thursday, January 25, 2018 1:47 PM
To: Ardelta Burkes

Ce Nick Saccaro; Wayne King

Subject: Fwd:

Attachments: IMG_7231 Jog; IMG_7232,jpg

Ardella, Taniah came down and I was able to take pictures of her phone. If she took screen shots it would alert
him that a screen shot was taken. Thanks!

Jeff Fell
General Manager Dining Services
Schwiizer Student Center

1400 E. Hanna Avenue

 

Indianapolis, IN 46227
Cell: 217-549-2673

Quest Food Management Services | UIndy Dining
Integrity, Responsiveness. Accountability, Respect, Excellence.

ome*CONFIDENTIALITY NOTICE and DISCLAIMER******

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the person(s)
or entity to whom it Is Intended. If you have received this message in error and are not the intended recipient, please notify the sender immediately and
delete this message and any attachment from your system. If you are not the intended recipient, be advised that any use of this message Is prohibited
and may be unlawful, and you must not copy this message or aftachment or disclose the contents to any other person.

internet correspondence is not secure and neither Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused by
such. (tis your responsibility to scan this e-mall and any attachments for viruses, Neither Quest nor the sender does accept liabliity for any errors or
omissions in the contants of this message or attachments thal arise as a resutt of e-mail transmission,

nanan cen Forwarded message ----------

From: Jeff Fell <jdfell05(@pmail.com>
Date: Thu, Jan 25, 2018 at 2:45 PM

Subject:

To: felli@uindy.edu
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 6 of 21 PagelD #: 133

é : 5
7 . i

aid grown women talk to grown
an. you have to give her your snap Ima

ao i'm not fiw y'all ezicz I'm not tryna be on

it w no one from this job tbh.
foc
8 Tey I'm just the messenger. don’t know how lam”
“Pout Lam _
. Me
| Lmao no need for the messages though. I'm

chillin

OG

 

 

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 7 of 21 PagelD #: 134

 

Ardelia Burkes

From: Jeff Fell <fellj@uindy.edu>

Sent: Thursday, January 25, 2018 2:42 PM
To: Nick Saccaro

Ce: Ardella Burkes; Wayne King
Subject: Re:

She stated that is Vidals screen name.

Jeff Fell
General Manager Dining Services
Schwitzer Student Center

1400 E. Hanna Avenue

 

Indianapolis, IN 46227
Cell: 217-549-2673

Quest Food Management Services | UIndy Dining
Integrity. Responsiveness, Accountability, Respect. Excellence,

“ere*CONFIDENTIALITY NOTICE and DISCLAIMER**#****

This message and any attachment ara confidential and may be privileged or otherwise protected from disclosure and solely for the use of the person(s)
or entity to whom it is intended. [f you have racelved this message in errar and are not the intended recipient, please notify the sender immediately and
delete this message and any attachment from your system. If you are not the intended recipient, be advised that any use of this message is prohibited
and may be unlawful, and you must not copy this message or attachment or disclose the contents to any other parson.

Intemet correspondence is not secure and neither Quest nor the sender accepts responsibility far viruses or other forms of data corruption caused by
such. [t ls your responsibility to scan this e-mail and any attachments for viruses. Neither Quest nor the sender does accept liability for any errors or
omissions in the contents of this message or attachments that arise as a result of e-mail transmission,

On Thu, Jan 25, 2018 at 3:18 PM, Nick Saccaro <Nick@questfms.com> wrote:
Who is OG Ace?

Nick Saccaro | President | Quest Food Management Services | 847.971.2304

On Thu, Jan 25, 2018 at 1:47 PM -0600, "Jeff Fell" <felli@uindy.edu> wrote:

Ardella, Taniah came down and I was able to take pictures of her phone. If she took screen shots it would
alert him that a screen shot was taken. Thanks!
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 8 of 21 PagelD #: 135

‘ ‘
i : i
i iF

_ Jeff Fell

General Manager Dining Services
Schwilizer Student Center
1400 E, Hanna Avenue

Indianapolis, IN 46227
Cell: 217-549-2673

 

Quest Food Management Services | Uindy Dining
Integrity. Responsiveness. Accountability. Respect. Excellence.

ware CONFIDENTIALITY NOTICE and DISCLAIMER™****

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the
person(s) or entity to whom It Is intended, If you have received this message in error and are not the intended recipient, please notify the sender
immediately and delete this message and ary attachment from your system. If you are not the intanded recipient, be advised that any use of this
message Is prohibited and may be unlawful, and you must not copy this message or attachment or disclose the contents to any other person.

internet correspondence !s not secure and neither Quest nor the sender accepts responsibility for viruses or ather forms of data corruption caused by
such. It is your responsibility to scan this e-mail and any attachments for viruses. Neither Quest nor the sender doas accept liability for any errors or
omissions in the contents of this message or attachments that arise as a result of e-mail transmission.

wane n nnn Forwarded message ----------
From: Jeff Fell <jdfell05@pgmail.com>
Date: Thu, Jan 25, 2018 at 2:45 PM
Subject:

To: felli@uindy.edu

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 9 of 21 PagelD #: 136

i: : i
} 7

 

Ardeila Burkes

From: Jeff Fell <fellj@uindy,edu>

Sent: Thursday, January 25, 2018 2:44 PM
Ta: Ardella Burkes

Subject: Re: Re:

No she deleted him from all social media platforms and there was no other communication. Let me find out who
Matavia is and I will let you know. Thanks!

Jeff Fell
General Manager Dining Services
Schwitzer Student Center

1400 E, Hanna Avenue

 

Indianapolis, IN 46227

Cell: 217-549-2673

Quest Food Management Services | Uindy Dining
Integrity. Responsiveness, Accountability. Respect. Excellence.

***84*CONFIDENTIALITY NOTICE and DISCLAIMER**+*

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the person(s)
or entity to whom if Is intended. if you have received this message in error and are not the Intended recipient, please notify the sender immediately and
defate this message and any attachment from your system. If you are not the intended recipient, be advised that any use of this message is prohibited
and may be unlawful, and you must not copy this message or attachment or disclose the contents to any other person.

Internet correspondence Is not secure and neither Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused by
such. it is your responsiblity ta scan this e-mail and any attachments for viruses. Neither Quest nor the sender does accept liability for any errors or
omissions in the contents of this message or attachments that arise as a result of e-mail transmission.

On Thu, Jan 25, 2018 at 3:24 PM, Ardella Burkes <ardella@questims.com> wrote:

Yes. Also ask if there has been any other messages sInce? Could you confirm if Matavia have been Involved in any of
this too?

Thanks,

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 10 of 21 PagelD #: 137

™~

' Ardella

From: Nick Saccaro
Sent: Thursday, January 25, 2018 2:19 PM

To: Jeff Fell <felli@uindy.edu>; Ardella Burkes <ardella@questfms.com>

Cc; Wayne King <wayne@questfms.com>
Subject: Re:

Who is OG Ace?
Nick Saccaro | President | Quest Food Management Services | 847.971.2304

On Thu, Jan 25, 2018 at 1:47 PM ~0600, “Jeff Fell" <felli@uindy.edu> wrote:
Ardella, Taniah came down and I was able to take pictures of her phone. If she took screen shots it would
alert him that a screen shot was taken. Thanks!
Jeff Fell
General Manager Dining Services
Schwitzer Student Center

1400 E. Hanna Avenue

 

Indianapolis, IN 46227
Celt: 217-549-2673

Quest Food Management Services | UIndy Dining
Integrity. Responsiveness, Accountability. Respect. Excellence,

weete™*CONFIDENTIALITY NOTICE and DISCLAIMER*******

This message and any attachment are confidential and may be privilaged or otherwise protected from diaclosure and solely for the use of the
person(s) or entity to whom it Is Intended, ff you have received this message In error and are not the Intended reclpient, please notify the sender
Immediately and delete this message and any attachment from your system. If you are not the Intended recipient, be advised that any use of this
message Is prohibited and may be unlawful, and you must not copy this message or attachment or disclose the cantents to any other person,

Internet correspondence Is not secure and naither Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused by
such. It Is your responsibility to scan this e-mall and any attachments for viruses. Neither Quest nor the sender does accept lability for any errors or
omissions in the contents of this message or attachments that arise as a result of e-mail transmission,

 

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 11 of 21 PagelD #: 138

Ardella Burkes

From: Jeff Fell <fellj@uindy.edu>

Sent: Thursday, January 25, 2018 2:50 PM
To: Ardella Burkes

Cc: Nick Saccaro; Wayne King

Subject: Re: Re:

When J asked Taniah she said it was Vidal. I wouldn't know how to go about verifying if it is him. Also just
spoke with Matavia and she said she didn't know anything.

Jeff Fell
General Manager Dining Services
Schwitzer Student Center

1400 E. Hanna Avenue

indianapolis, IN 46227
Cell: 217-549-2673

Quest Food Management Services | Uindy Dining
Integrity. Responsiveness, Accountability, Respect. Excellence.

werreCONFIDENTIALITY NOTICE and DISCLAIMER*****«

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the person(s)
oF entity to whom it is intended. If you have received this message In error and are not the intended recipient, please notify the sender immediately and
delete this message and any attachment from your system. If you are not the intended recipient, be advised that any use of this message is prohibited
and may be unlawiul, and you must not copy this message or attachment or disclose the contents to any other person.

Intemet correspondence Is not secure and neither Quest nor the sender accepts rasponsibility for viruses or other forms of data corruption caused by
such. It ls your responsibility to scan this e-mail and any attachments for viruses. Neither Quest nor the sender-does accept liability for any errors or
omissions in the contents of this message or attachments that arise as a resutt of e-mail transmission.

On Thu, Jan 25, 2018 at 3:46 PM, Ardella Burkes <ardella@questfms.com> wrote:

She told me it was from Terrance. Let’s make sure It is Vidal’s screen name.

From: Jeff Fell [mailto:fellj@uindy.edu)
Sent: Thursday, January 25, 2018 2:42 PM

To: Nick Saccaro <Nick@questfms.com>

Cc: Ardella Burkes <ardella@questfms.com>; Wayne King <wayne@questfms.com>
Subject: Re:

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 12 of 21 PagelD #: 139

}

f

She stated that is Vidals screen name.

Jeff Fell
General Manager Dining Services
Schwiizer Student Center
1400 E. Hanna Avenue
Indianapolis, IN 46227
Cell: 217-549-2673
Quest Food Management Services | UIndy Dining
Integrity, Responsiveness, Accountability. Respect, Excellence,

asets*CONFIDENTIALITY NOTICE and DISCLAIMER******

This message and any attachment are confidential and may be privileged er otherwise protected from disclosure and solaly for the use of the person(s)
or entity to whom itis Intended. If you have received this message in error and are not the Intended recipient, please notify the sender immediately and
delete this message and any attachment from your system. If you are not the intended recipient, be advised that any use of this message is prohibited
and may be unfawful, and you must not copy this message or attachment or disclose the contents to any other person.

Intemet correspondence is not secure and neither Quest nor the sender accepts responsibility for viruses or ather forms of data corruption caused by
such, It is your responsibility to scan this e-mail and any attachments for viruses. Neither Quest nor the sender does accept flability for any errors or
omissions [n the contents of this message or attachments that arise as a result of e-mail transmisston.

On Thu, Jan 25, 2018 at 3:18 PM, Nick Saccaro <Nick(@questfms.com> wrote:

Who is OG Ace?
Nick Saccaro | President | Quest Food Management Services | 847.971.2304

On Thu, Jan 25, 2018 at 1:47 PM -0600, "Jeff Fell" <fellj@uindy.edu> wrote:

Ardella, Taniah came down and I was able to take pictures of her phone. If she took screen shots it would
alert him that a screen shot was taken. Thanks!

Jeff Fell
Filed 10/21/19 Page 13 of 21 PagelID #: 140

5

Case 1:19-cv-04275-RLY-DML Document 1-13

General Manager Dining Services
Schwiizer Student Center

1400 E. Hanna Avenue

 

Indianapolis, IN 446227
Cell: 217-549-2673

Quest Food Management Services | UIndy Dining
Integrity, Responsiveness, Accountability. Respect, Excellence.

CONFIDENTIALITY NOTICE and DISCLAIMER™*#*«

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the
person(s} or entity to whom it is intended, If you have received this message in error and are nat the intended recipient, please notify the sender
immediately and delete this message and any attachment from your system. if you are not the intended recipient, be advised that any use of this
message Is prohibited and may be unlawful, and you must not copy this message or attachment or disclose the contents to any other person.

Intermet correspondence is not secure and neither Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused
by such, [tis your responsiblity to scan this e-mail and any attachmants for viruses. Nelther Quest nor the sender does accept Ilability for any arrors
or omissions In the contents of this message or attachments that arise as a result of e-mail transmission.

aan neeaeen Forwarded message ----------

’ From: Jeff Fell <jdfeli05@gmail.com>
Date: Thu, Jan 25, 2018 at 2:45 PM

Subject:

To: felli@uindy.edu

 

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 14 of 21 PagelD #: 141

Ardella Burkes

From: Jeff Fell <fellj@uindy.edu>

Sent: Friday, January 26, 2018 1:09 PM

Toa: Ardella Burkes; Nick Saccaro; Wayne King
Subject: Vidal

I did some backwork on finding out if the OG Ace was Vidals screen name and it is not, I added his phone
number as a contact to my phone and went into snapchat (you can add people from your contact list) and his
name is nature.allen. Thanks!

Jeff Fell
General Manager Dining Services
Schwitzer Student Center

1400 E. Hanna Avenue

 

Indianapotis, IN 44227
Celt 217-549-2673

Quest Food Management Services | UIndy Dining
Integrity. Responsiveness. Accountability, Respect. Excellence.

~en**CONFIDENTIALITY NOTICE and DISCLAIMER*****=

This message and any attachment are confidential and may be privileged or cthenvise protected from disclosure and solely for the use of the person(s)
or entity to whom It is intended, If you have received this message In error and are not the intendad recipient, please notify the sender Immediately and
delete this message and any attachment frorn your system. if you are not the Intended recipient, be advised that any use of this message is prohibited
and may be unlawful, and you must not copy this Message or attachment or disclose the contents to any other person.

internet correspondence Is not secure and neither Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused by
such. It ls your responsibility to scan this e-mail and any attachments for viruses. Neither Quest nor the sender does accept liability for any errors or
omissions in the contents of this message or attachments that arise as a rasult of e-mail transmission.

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 15 of 21 PagelD #: 142

Ardella Burkes

From: Jeff Fell <fellj@uindy.edu>

Sent: Monday, January 29, 2018 12:50 PM

To: Ardella Burkes; Nick Saccaro; Wayne King
Subject: Vidal/Taniah

Attachments: Vidal Signoff.pdf

Ardella, I have spoken with both individuals regarding the issue at hand. We will work with Taniah to have her
work only in retail and try to schedule shifts when Vidal is off and more in the mornings since he works
evenings. She said she is fine as long as she is not in Residential, I Let her know if any contact is made that I or
yourself are to be made aware of the contact.

Vidal signed off of the paperwork (attached). He understands fully and agrees that there will be no interaction
and if it is needed for any reason that he is to ask another manager to speak with her.

Thanks!

Jeff Fell

General Manager Dining Services
Schwitzer Student Center

1400 E. Hanna Avenue

Indianapolis, IN 46227

 

Cell: 217-549-2673

Quest Food Management Services | UIndy Dining
Integrity. Responsiveness, Accountabllity. Respect. Excellence.

mee CONFIDENTIALITY NOTICE and DISCLAIMER****=*

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the person(s)
or entity to whom it is intended. If you have received this message in error and are not the intended recipient, please notify the sender immediately and
delete this message and any attachment from your system. if you are not the intended recipient, be advised that any use of this message is prohibited
and may be unlawful, and you must not copy this message or attachment or disclose the contents to any other person,

Internet correspondence is not secure and nefther Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused by
such. Itis your responsibility to scan this e-malt and any attachments for viruses, Neither Quest nor the sender does accept liability for any errors or
omissions in the contents of this message or aftachments that arise as a result of e-mail transmission.

 

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 16 of 21 PagelD #: 143

f ; i

Ardella Burkes

From: Jeff Fell <fellj@uindy.edu>

Sent: Monday, January 29, 2018 2:22 PM

To: Kory Vitangeli

Ce: Nick Saccaro; Wayne King; Ardella Burkes
Subject: Vidal/Taniah

Hi Kory, after conducting the investigation we found that there is no conclusive evidence to terminate Vidal.
We still take the matter and the complaint very seriously and have done the following to minimize interaction
and any other incidents moving forward,

I spoke with both individuals regarding the issue at hand. We will work with Taniah to have her work only in
retail and try to schedule shifts when Vidal is off and more in the mornings since he works evenings. She said
she is fine as long as she is not in Residential. I Let her know if any contact is made that Ardella or myself are
to be made aware immediatly.

Vidal signed off on paperwork stating that if more claims are made that he can be terminated. He understands
fully and agrees that there will be no interaction and if it is needed for any reason that he is to ask another
manager to speak with her.

Thanks!

Jeff Fell

General Manager Dining Services
Schwilzer Student Center

1400 E. Hanna Avenue

 

Indianapolis, IN 446227
Cell: 217-549-2673
Quest Food Management Services | UIndy Dining
Integrity. Responsiveness. Accountability. Respect. Excellence,

meaee*CONFIDENTIALITY NOTICE and DISCLAIMER™**™****

This message and any attachment are confidential and may be privileged or otherwise protected from disclosure and solely for the use of the person(s)
or entity to whom it is Intended. if you have received this message in error and are not the intended recipient, please notify the sender immediately and
delete this message and any attachment from your system. If you are not the Intended recipient, be advised that any usa of this message is prohibited
and may be unlawful, and you must not copy this message or attachment or disclose tha contents to any other person.

1

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 17 of 21 PagelD #: 144

 

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 18 of 21 PagelD #: 145

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eI

UDrAare Zs ti f | :
GRIT ~ 137

 

 

 

 

f
Lt) anIGVvelG Lye,

 

 

ESV) 8/98/77

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 19 of 21 PagelD #: 146

Ardellia Burkes

From: Jeff Fell <fellj@uindy.edu>

Sent: Monday, January 29, 2018 12:50 PM

To: Ardelta Burkes; Nick Saccaro; Wayne King
Subject: Vidal/Taniah

Attachments: Vidal Signoff.pdf

Ardella, I have spoken with both individuals regarding the issue at hand. We will work with Taniah to have her
work only in retail and try to schedule shifts when Vidal is off and more in the mornings since he works
evenings. She said she is fine as long as she is not in Residential, I Let her know if any contact is made that I or
yourself are to be made aware of the contact.

Vidal signed off of the paperwork (attached), He understands fully and agrees that there will be no interaction
and if it is needed for any reason that he is to ask another manager to speak with her.

Thanks!

Jeff Fell
General Manager Dining Services
Schwitzer Student Center

1400 E, Hanna Avenue

 

Indianapolis, IN 446227

Cell: 217-549-2673

Quest Food Management Services | UIndy Dining

Integrity. Responsiveness. Accountability, Respect. Excellence,

“"*CONFIDENTIALITY NOTICE and DISCLAIMER*****

Internet correspondence is not secure and neither Quest nor the sender accepts responsibility for viruses or other forms of data corruption caused by
such. It is your responsibility to scan this e-mail and any attachments for viruses. Neither Quest nor the sender does accept lability for any errors or
omissions in the contents of this message or attachments that arise as a result of e-mail transmission.
Case 1:19-cv-04275-RLY-DML. Document 1-13 Filed 10/21/19 Page 20 of 21 PagelD #: 147

 

Private and Confidentiaf

TO: Vi'Dal Allen

FROM: Jeffrey Fell

RE: Investigation Results
Date: January 29, 2018

Quest is dedicated to providing a work environment that ensures that each and every employee Is
treated with respect and dignity, and afforded equitable conduct. The Company will not bear any kind
of harassment and, will take all required steps ta make sure that employees are not subject to
harassment. This Is also stated in Quest Employment handbook and in our sexual harassment training
material.

The law assures employees the right to employment in a place of work that Is free from harassment and
any acts of harassment should be thoroughly investigated, Quest has completed the sexual harassment
investigation made against you by Ms, Taniah Riggins on January 18, 2018, Based on the findings, we
are retaining your employment with the understanding that you should not go near nor engage In any
conversations (Including online social media) with Tanlah Riggins in and out of the workplace, and you
must refrain from any form of retaliation. Failure to comply with these instructions may result In
termination,

Please be warned that any future reports of harassment (sexual or otherwise) against any employee will
result in immediately dismissal.

if you have any questions, please feel free to contact me.

ft '
Employee Signature: / Uy Sef 4 hem. Date: f “ay *Z p

Manager Signatures -——-, -. —_ - Date: l “Lf -| ¥
Pa . =
Case 1:19-cv-04275-RLY-DML Document 1-13 Filed 10/21/19 Page 21 of 21 PagelD #: 148

 

Private and Confidential

TO: Taniah Riggins
FROM: Jeffrey Fell

RE: investigation Results
Date: January 29, 2018

Quest Is dedicated to providing a work environment that ensures that each and every employee is
treated with respect and dignity, and afforded equitable conduct. The Company will not bear any kind
of harassment and, will take all required steps to make sure that employees are not subject to
harassment. This is also stated In Quest Employment handbook and in our sexual harassment training

material.

The law assures employees the right to employment in a place of work that fs free from harassment and
any acts of harassment should be thoroughly Investigated, Quest has completed the investigation of the
sexual harassment claim reported by you on January 18, 2018 against Vi’Dal Allen, Sous Chef.

Based on inconclusive findings due to a lack of evidence and witnesses, we are retaining Vidal’s
employment with the understanding that he should not go near nor engage in any conversations
{including online social media} with you either In or out of the workplace. He is also to refrain from any
form of retaliation. Should Vi’Dal violate any of these warnings, please report them immediately to
Quest management staff or Ardella Burkes, Director of HR at 630-627-7708.

if you have any questions, please feel free to contact me.

 
